Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 5 is cancelled.
Claims 1-4 and 6-20, filed August 23, 2011, are examined on the merits.
RESPONSE TO ARGUMENTS
On pages 8-9, Applicant’s argument directed the 35 USC 101 rejection as applied to claims 1-15 is persuasive.  Therefore, the 35 USC 101 rejection as applied to claims 1-15 has been withdrawn.
On pages 10-11, Applicant’s comment directed to the Office Action dated May 21, 2021, on page 3, has been acknowledged.  It is noted that the pointed section in the page 3 of the Office Action, mailed May 21, 2021, is directed to Applicant’s arguments specific to claims 11 and 12 in the response filed April 19, 2021.  It is further noted that the recitation of “claim 1” on line 5 of the response on page 3 was merely a typographical oversight.  However, the response is directed to Applicant’s argument within the context of claims 11 and 12 as stated in the beginning of the paragraph spanning pages 2-3 of the Office Action dated May 21, 2021.
For example, on pages 15-18, Section B of the Response, filed April 19, 2021, Applicant presented arguments directed to claims 11 and 12.  On pages 17-18 as recited verbatim, Applicant argues as applied to claims 11 and 12, “the Applicant claims in at least independent claim 11 that, based on the user intent, an automated reasoning process is executed to generate a correlation between at least one of the visual elements extracted from a scene depicted in a video and stored knowledge accessible to a computing system and to automatically determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge. Claim 11 further claims to augment the scene with a virtual element relating to at least one of the relationship between the two different visual elements and the correlation between the at least one of the visual elements extracted from the scene and the knowledge accessible to the computing system. In accordance with at least the Applicant’s independent claim 11, the virtual element, which was derived from at least one of the relationship between the two different visual elements and the correlation between the at least one of the visual elements extracted from the scene and the knowledge accessible to the computing system, is used to augment the scene depicted in the video from which the visual elements were extracted.”  As stated in the Office Action, mailed May 21, 2021, the argued limitations above are not present in claims 11 and 12.
On pages 11-15, Applicant argues the references cited by the Examiner, alone or in any allowable combination, fail to teach or suggest each and every feature of at least the Applicant’s independent claim 1, which recites, inter alia “based on the user intent, execute an automated reasoning process to automatically determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge.”  Further, Applicant cites paragraph [0038] to support the argued limitation.  Specifically, paragraph [0038] discloses the system might determine that a current real world scene includes a person with dark hair getting into a red car. The system 110 may use facial recognition to identify the person, optical character recognition technology to read the car's license plate, conduct a database search to determine whether the car is registered to that person, and generate a scene augmentation that displays the person's name and an indication of whether that person is the owner of the car. In this case, the system 110 creates a link between the image of the person and the person's name, and also creates a link between the person and the car. These links can be presented visually to the user via augmented reality techniques. In a continuation of the above example, the system 110 might be able to detect (e.g., in a later frame of a video) the driver of the red car and may be able to determine the identity of the driver through facial recognition or image matching techniques. Once the system 110 identifies the driver and the person getting into the car, the system 110 may then create a link that associates the person getting into the car with the driver.  As previously cited, Pederson discloses the optical input devices 12 and scale 86 thereby provide enhanced safety to the security zone 50 functioning as a proactive automatic screening system to prohibit and to apprehend potential criminals and terrorists prior to entry into a secured location or zone 50.  The disclosure by Pederson directed to Consistent with the pointed to disclosure in paragraph [0038], Pederson discloses “a proactive automatic screening system to prohibit 
Further, consistent with the disclosure from paragraph [0038], Pederson discloses computer 22 may also access pre-stored database 30 information to retrieve information related to the make, model, year, status, likely driver 56, driving record, criminal record, employment information and other personal information including a photo identification from a drivers license for a targeted vehicle 70 for display upon a monitor 40 (page 9, [0125]).  The database suggests known relationships between individuals and vehicles are stored in the pre-stored database.
The formation related to regular employees, such as vehicle 70 license plate 54, make and model, facial image recognition, and all other stored information is anticipated to be automatically verified at an entry station 52 for a security zone 50 by the input devices 12, 18 coupled to the computer 22 based upon database 30 searches and file comparisons. The information relative to a regular employee may be assigned a low level priority during profile searching, which in turn expedites and facilitates retrieval of information about vehicles 70 or individuals 56 which are unknown, or should otherwise be subject to a profile inquiry or investigation (page 10, [0131]).  It is noted that the disclosure of “information about vehicles 70 or individuals 56 which are unknown” suggests the relationship between the vehicle and individual is previously “unknown.”  The determination is based on the formation related to regular employees, such as vehicle 70 license plate 54, make and model, facial image recognition, and all other stored information is anticipated to be automatically verified at an entry station 52 for a security zone 50 by the input devices 12, 18 coupled to the computer 22 based upon database 30 searches and file comparisons.  The vehicles 70 or individuals 56 which are unknown suggests that the relationship between the driver and vehicle is not stored in the pre-stored database, i.e. previously unknown.  
Applicant asserts claims 13 and 16, recite similar relevant features as in claim 1, therefore, the argued limitations from claims 13 and 16 have been addressed above.  The same logical is applied to claims 2-4, 6-10, 14, 15, and 17-20.
110 augments the second user's view in “live” time.  The disclosed approach differs from that of existing systems like INSTAGRAM and SNAPCHAT, in which communication of the shared content occurs offline (i.e., the user has to take some action, like opening the app and tapping a notification, in order to view the shared image), in that the disclosed system can automatically update the second user's current real world view (e.g., in live, interactive time).  
Applicant’s argument is not persuasive.  It is noted the pointed to support seems to suggest the invention is distinct from the prior art because the claimed invention is directed to “the second user’s view in ‘live’ time” while the prior art shared content occurs offline.  The argued limitation recites “communicate the virtual element to a display device of another user of the computing system to augment a view of the scene depicted on the display device of the other user of the computing system with the virtual element.”  The argued limitation as recited in claim 11 does not require “the second user’s view in ‘live’ time.”  
As for the argued prior art, Ishige discloses Fig. 2 illustrates a state where a virtual object is disposed in the AR space recognized by using the information processing device 10. The AR space is a space where a space coordinate system of a virtual space recognized by analyzing a real space is superposed on a space coordinate system of the real space. This means that, if the position in the real space coordinate system in the AR space is determined, the coordinate in the AR space is uniquely 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Zises (US 2013/0170697 A1) in view of Pederson (US 2004/0199785 A1).
In regard to claim 1, Zises discloses a vision-based user interface platform for a computing system comprising one or more computing devices, the platform comprising a plurality of instructions embodied in memory accessible by a processor of at least one of the computing devices, the instructions configured to cause the computing system to:
execute one or more image processing algorithms to extract one or more semantic elements from a scene depicted in a video, wherein the one or more semantic elements are descriptive of one or more 
execute one or more user interaction interpretation processes to determine an intent of a user (page 6, [0061], e.g. TARGETED INCENTIVE ACTIONS BASED ON LOCATION AND INTENT as incorporated by reference in its entirety) viewing the scene in relation to the computing system (page 5. [0046], e.g. text identification module 402 may identity an item, such as statistics of a given player, or statics of players at a given position, specified by the user at the mobile device 132, in one embodiment using a text input from the user at the mobile device 132);
based on the user intent, execute an automated reasoning process to generate a correlation between at least one of the visual elements extracted from the scene and stored knowledge accessible to the computing system (page [0059], e.g. so that the system may correlate team, uniform number, and player in order to transmit the correct statistics for viewing if so requested);
augment the scene with a virtual element relating to at least one of the relationship between the two different visual elements and the correlation between the at least one of the visual elements extracted from the scene and the knowledge accessible to the computing system (page 6, [0059], e.g. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics).
However, Zises does not disclose based on the user intent, execute an automated reasoning process to automatically determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge.  Pederson discloses based on the user intent ([0107], e.g. The optical input devices 12 and scale 86 thereby provide enhanced safety to the security zone 50 
Pederson discloses an optical assist method, tracking system, and device which improves the speed for communicating information as stored in an accumulated database to an officer engaged in law enforcement, security, or surveillance activities.  One of ordinary skill in the art at the time of filing would have been motivated by Pederson to improve the system that improves the speed for communicating information as stored in an accumulated database to an officer engaged in law enforcement, security, or surveillance activities..  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Zises with the system Pederson to overcome the issue of the prior art.
In regard to claim 2, Zises in view of Pederson discloses the instructions are configured to cause the computing system to construct a query comprising one or more search terms relating to one or more of the semantic elements extracted from the scene (Zises, page 2, [0026], e.g. search for the name of that person to find the person's seat location).
In regard to claim 3, Zises in view of Pederson discloses the instructions are configured to cause the computing system to determine a relationship between a visual element of the scene and an element of knowledge accessible to the computing system and store data indicative of the relationship in computer memory (Zises, pages 4-5, e.g. relationship may be stored in a database. The tag module 308 may then 
In regard to claim 4, Zises in view of Pederson discloses the instructions are configured to cause the computing system to augment the scene with a virtual element representative of the relationship between the visual element and the element of knowledge (Zises, page 6, [0059], e.g. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics).
In regard to claim 6, Zises in view of Pederson disclose the instructions are configured to cause the computing system to augment the scene with a virtual element representative of the relationship between the two different visual elements of the scene (Zises, page 6, [0059], e.g. system may detect from the uniform number (and team, as appropriate) that the player is David Ortiz, and may access the desired statistics for that player. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics).
In regard to claim 7, Zises in view of Pederson discloses the instructions are configured to cause the computing system to determine an active context of the user based on sensor data and select a display device for display of the virtual element based on the active context (Zises, page 2, [0022], e.g. the user may use the camera of a user device such as an iPhone or an iPad to provide context, such as the baseball game the user is watching in a ballpark, as mentioned above, along with requested items of information. In response, the system and the display of the user device may show items popping up to augment the reality of the game that is being watched. While the user is looking at the field using an iPad, he or she may aim the camera of the iPad for a close-up of a particular player. The player's image may be rendered on the display of the iPad during the real time baseball game, and player statistics for that player may also be rendered on the display by the system, responsive to the user's request for the statistics).

In regard to claim 9, Zises in view of Pederson discloses the instructions to execute one or more user interaction interpretation processes are configured to process a plurality of sensor inputs to determine, based on the processing of the sensor inputs, a multi-modal interaction of the user with the computing system, wherein the multi-modal interaction comprises at least two of speech (Zises, page 5, [0047], e.g. user may speak "statistics" and "David Ortiz" at the location of the mobile device. The audio identification module 404 may include a speech recognition system (not shown) that enables the spoken words of the user to be transcribed into text), gesture, gaze, touch, body motion, and facial expression (page 5, [0050], e.g. image identification module 408 analyzes the picture using an image recognition algorithm such as a facial feature recognition algorithm for facial recognition, or a numerical recognition algorithm jersey number recognition (neither algorithm shown) to match the uploaded picture with a corresponding image of an item), and the instructions to execute one or more user interaction interpretation processes are configured to determine a multi-modal intent of the user based on the multi-modal interaction, and the instructions to execute an automated reasoning process are configured to generate the correlation based on the multi-modal user intent (page 6, [0061], e.g. TARGETED INCENTIVE ACTIONS BASED ON LOCATION AND INTENT as incorporated by reference in its entirety).
In regard to claim 10, Zises in view of Pederson discloses the scene comprises a view of a live real world scene, and the instructions are configured to cause the computing system to augment the view of the live real world scene with the virtual element (Zises, Figure 7B).
In regard to claim 16, Zises in view of Pederson discloses a method for constructing a query, the method comprising, with a computing system comprising one or more computing devices including at least one display device:

executing one or more user interaction interpretation processes to determine an intent of a user viewing the scene in relation to the computing system (page 5. [0046], e.g. text identification module 402 may identity an item, such as statistics of a given player, or statics of players at a given position, specified by the user at the mobile device 132, in one embodiment using a text input from the user at the mobile device 132);
selecting a plurality of search terms relating to the user intent and one or more of the extracted visual features (page 4, [0044], e.g. location identification module 202 may also include a location-dependent search term module 304. The location of the mobile device 132 may be inferred when the user of the mobile device 132 requests a search on the mobile device 132 using location-dependent search terms. For example, a user inputs a request, sometimes referred herein as a "search query," on his/her mobile device for "Best Japanese Restaurant in my locale," "exit nearest my seat," "exit nearest where my car is parked," and the like. The location-dependent search term module 304 queries and retrieves results from a database (not shown) that may determine the geographic location of the ballpark, the best Japanese restaurant near the user's location, perhaps based on opinions submitted by restaurant customers);
constructing a query comprising the selected search terms to determine a correlation between at least one of the visual elements extracted from the scene (page 2, [0026], e.g. search for the name of that person to find the person's seat location), and
stored knowledge accessible to the computing system and to determine a relationship between two different visual elements of the scene using the stored knowledge (pages 4-5, e.g. relationship may be 
augmenting the scene with a virtual element comprising data retrieved in response to execution of the query relating to at least one of the relationship between the two different visual elements and the correlation between the at least one of the visual elements extracted from the scene and the knowledge accessible to the computing system (page 6, [0059], e.g. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. The system may, if desired, point to the particular player by arrow when augmenting the reality of watching the game live by presenting the player's statistics).
However, Zises does not disclose determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge.  
Pederson discloses determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge ([0131], e.g. information related to regular employees, such as vehicle 70 license plate 54, make and model, facial image recognition, and all other stored information is anticipated to be automatically verified at an entry station 52 for a security zone 50 by the input devices 12, 18 coupled to the computer 22 based upon database 30 searches and file comparisons).  Consistent with the disclosure of “determine a previously unknown relationship between two different visual elements of the scene using the stored knowledge” in the specification [0038]..  
Pederson discloses an optical assist method, tracking system, and device which improves the speed for communicating information as stored in an accumulated database to an officer engaged in law enforcement, security, or surveillance activities.  One of ordinary skill in the art at the time of filing would have been motivated by Pederson to improve the system that improves the speed for communicating information as stored in an accumulated database to an officer engaged in law enforcement, security, or surveillance activities..  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Zises with the system Pederson to overcome the issue of the prior art.
.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2013/0170697 A1) in view of Ishige, H. et al. (Ishige hereafter, WO 2011114659 A1 provided in the Advisory Action mailed July 27, 2020)
In regard to claim 11, Zises discloses a vision-based communication platform for a computing system comprising one or more computing devices, the platform comprising a plurality of instructions embodied in memory accessible by a processor of at least one of the computing devices, the instructions configured to cause the computing system to:
execute one or more image processing algorithms to extract one or more semantic elements from a scene depicted in a video, wherein the one or more semantic elements are descriptive of one or more visual features of the scene (Zises, page 5, [0050], e.g. image identification module 408 analyzes the picture using an image recognition algorithm such as a facial feature recognition algorithm for facial recognition, or a numerical recognition algorithm jersey number recognition (neither algorithm shown) to match the uploaded picture with a corresponding image of an item. The image recognition algorithm consults a database of images and corresponding statistics or other information items to identify the uploaded picture);
execute one or more user interaction interpretation processes to determine an intent of a user viewing the scene in relation to the computing system (Zises, page 5. [0046], e.g. text identification module 402 may identity an item, such as statistics of a given player, or statics of players at a given position, specified by the user at the mobile device 132, in one embodiment using a text input from the user at the mobile device 132);
based on the user intent, augment the scene with a virtual element relating to the one or more of the semantic elements (page 6, [0059], e.g. The system may present the requested statistics as augmentation using the augmentation technology discussed above, with a result such as seen in FIG. 7B. 
However, Zises does not disclose communicate the virtual element to a display device of another user of the computer system augment a view of the scene depicted on the display device of the other user of the computing system with the virtual element.
Ishige discloses Fig. 2 illustrates a state where a virtual object is disposed in the AR space recognized by using the information processing device 10. The AR space is a space where a space coordinate system of a virtual space recognized by analyzing a real space is superposed on a space coordinate system of the real space. This means that, if the position in the real space coordinate system in the AR space is determined, the coordinate in the AR space is uniquely determined (page 7, [0027]). Further, as illustrated in the explaining view 310 of Fig. 3, an AR ball as an example of the AR object disposed in the AR space is shared between a receiver and a sender, so that the AR ball can be treated like a ball in the real space (page 7, [0028]).  
Ishige discloses an improvement that allows easy sharing of a virtual object to address the difficulty of dispose virtual objects in the virtual space so that the virtual object is shared by a plurality of devices (page 4, [0016]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ishige to improve the virtual space of Zises that allows easy sharing of a virtual object.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Zises with the virtual object sharing of Ishige that allows easy sharing of a virtual object. 
Claim 12, Zises in view of Ishige discloses the scene comprises a view of a live real world scene, and the instructions are configured to cause the computing system to augment the other user's view of the live real world scene with the virtual element in real time (Zises, Figure 7B).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.


/Cheyne D Ly/
Primary Examiner, Art Unit 2152